Opinion issued April 7, 2020




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00128-CR
                            ———————————
               IN RE JOHN ANTHONY BUCHANAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, John Anthony Buchanan, has filed a petition for writ of mandamus,

asking this Court to order the trial court to vacate its July 19, 2019 judgment and

order and to dismiss the criminal prosecution against relator with prejudice.1




1
      The underlying case is The State of Texas v. John Anthony Buchanan, cause
      number 1618854, pending in the 179th District Court of Harris County, Texas, the
      Honorable Randy Roll presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2